Cased :19-c00C2L0-RRADOUUMEeRTG-1 Filed 02/22/19 Page 1 of 3

Sl
a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL FIGUEROA,

Plaintiff(s),

 

 

 

 

 

 

 

 

 

No. /G Civ.8/D (RA)
-v- :
:  CASEMANAGEMENT PLAN AND
TRENE YAGUDAEV @rd : SCHEDULING ORDER

SOLOMON YAS UD BEV atts).

x

 

RONNIE ABRAMS, United States District Judge:
Pursuant to Rules 16-26(f) of the Federal Rules of Civil Procedure, the Court hereby
adopts the following Case Management Plan and Scheduling Order:

I. All parties [consent / do not consent ) to conducting all further proceedings
before a United States Magistrate Judge, including motions and trial, 28 U.S.C. § 636(c).
The parties are free to withhold consent without adverse substantive consequences, [/f all
parties consent, the remainder of the Order need not be completed at this time.]

2. The parties [have / have not Vv | engaged in settlement discussions.

3. Thiscasefis_ * Vis not ] to be tried to a jury.

4, No additional parties may be joined after Apri i t J o Ot 1G without leave of

the Court.

5, No amendments to the pleadings may be made after Apri f f 3 ?, A019

without leave of the Court.

6. Initial disclosures pursuant VA of the Federal Rules of Civil Procedure shall
be completed no later than b oy . [Absent exceptional
circumstances, within fourteen (14) days of the date of the parties' conference pursuant
to Rule 26()).]

7. All fact discovery is to be completed no later shan tt Gtt§ f of / i ADS, G _|A

 

‘  périod not to exceed 120 days unless the case presents Ridique complexities or other
exceptional circumstances]

 
10.

HH,

12.

13.

Céaeel tISUMGSRORAA DogemAah6A FiledOZAHHo Rage2afs

signals Maes

woop Rae bd
eed ya bred a
Vee

gol RA

’ * ‘Fhe parties : ‘are to conduct discovery in accordance with the Federal Rules of Civil
_ Procedure and the ‘Local Rules of the Southern District of New York. The following

interim deadlines niay be extended by the parties on consent without application to the
Court, provided that the parties meet the deadline for completing fact discovery set forth
in 4 7 above.

a. Initial requests for production of documents shall be served by 7 Niky 4 i, AL. GY
b. Interrogatories shall be served by NV, [At : '

c. Depositions shall be completed by Sitte LW, AOLEY,

d. Requests to Admit shall be served no tater than Jee /2 Y An , AUG .

All expert discovery, including disclosu S, ey ee of pee eyine documents,

and depositions shall be completed by vy pt ober A/G . [The parties shall

be prepared to describe their contemplated expert cf el, and the bases for their
proposed deadlines at the initial conference. ]

All discovery shall be completed no later than. Lote ber 3/ aOl g .

 

a
The Court will conduct a post-discovery conferenceon View & 20/9 at
100 . [To be completed by the Court.] No later than oné week in advance of

the conference, the parties are to submit a joint letter updating the Court on the status of
the case, including but not limited to whether either party intends to file a dispositive
motion. and what efforts the parties have made to settle the action.

Unless otherwise ordered by the Court, the joint pretrial order and additional submissions
required by Rule 6 of the Court’s Individual Rules and Practices shall be due thirty (30)
days from the close of discovery, or if any dispositive motion is filed, thirty (30) days
from the Court’s decision on such motion. This case shall be trial ready sixty (60) days
from the close of discovery or the Court’s decision on any dispositive motion.

Counsel for the parties propose the following alternative dispute resolution mechanism
for this case:

a. _ Referral to a Magistrate Judge for settlement discussions.

b. _V/_ Referral to the Southern District’s Mediation Program. [Note that all
employment discrimination cases, except cases brought under the Fair Labor
Standards Act of 1938, 29 U.S.C. § 201 et seq., are designated for automatic
referral to the Court's Alternative Dispute Resolution program of mediation.
Accordingly, counsel in such cases should select 13(b).]

 

%°

A Sin ¢ ofa priva mediator.
tr fect t Waco very,

2

 
Cassel ecu 008s 00244 Dosumashb7l Filed Qantas Rages ats

The use-of any alternative dispute resolution mechanism does not stay or modify any date

in this Order,

14, F aoe ave conferred and their present best estimate of the length of trial is
a Weeks. |

SO ORDERED,

Dated: Leb Zi, Z0}9
New York, New York

 

Rofnté Abranis~———--"~
United States District Judge

 

 
